Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Cindy S. Williams appeals the district court’s order accepting the- magistrate judge’s recommendation and affirming the Commissioner’s denial of supplemental security income. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Williams v. Colvin, No. 3:15-cv-00163-MHL (E.D. Va. Feb. 26, 2016). We further deny Williams’ motion for appointment of counsel. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED